                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL McILMAIL,                  :
                                   :     CIVIL ACTION
           Plaintiff,              :
                                   :     No. 17-cv-2991
     v.                            :
                                   :
COMMONWEALTH OF PENNSYLVANIA,      :
OFFICE OF THE ATTORNEY GENERAL,    :
et al.,                            :
                                   :
           Defendants.             :

                            MEMORANDUM

Joyner, J.                                       May 14, 2019

     Before the Court are Defendants, the Pennsylvania Office of

the Attorney General (“PA OAG”) and Jonathan Duecker’s, Motion

for Summary Judgment (Doc. No. 22), Plaintiff Michael McIlmail’s

Opposition thereto (Doc. No. 30), Defendants’ Reply in Support

thereof (Doc. No. 31), and Plaintiff’s Sur-reply thereto (Doc.

No. 34).   For the reasons set forth below, we GRANT in part and

DENY in part Defendants’ Motion.

I.   Factual Background

     This case arises from allegations that the PA OAG and its

employee Defendant Duecker, for retaliatory and discriminatory

reasons, constructively discharged Plaintiff Michael McIlmail,

who, until his departure in November, 2014, held the position of

a Narcotics Agent with the Pennsylvania Office of the Attorney

General for nearly 20 years.   Plaintiff McIlmail brings claims


                                   1
for lack of constitutional due process and for First Amendment

retaliation under 42 U.S.C. §1983, as well as claims of

discrimination on account of race and religion under Title VII

and related statutes.

     The following facts are undisputed: From approximately 1996

until November 7, 2014, Plaintiff McIlmail was employed by the

Pennsylvania Office of the Attorney General (“PA OAG”) as a

Narcotics Agent II (“NA II”).     Def. Ex. B, McIlmail Depo. at 10.

He was permanently assigned to the Organized Crime Unit (“OCU”),

which was in the Bureau of Criminal Investigations (“BCI”).

Compl. ¶14, Doc. No. 1 (hereafter “Compl.”); Def. Stmt. Facts

¶29, Doc. No. 22.    Plaintiff’s regular work duties as a

narcotics agent included “writing reports, making undercover

purchases, testifying before the Grand Jury,” “interview[ing]

informants,” and “work[ing] with the FBI” on drug cases.

Plaintiff engaged in these duties from October 28, 2013 until

March 21, 2014.    Compl. ¶¶28, 30.

     In October, 2013, Plaintiff’s son died of a drug overdose.

Id. at ¶24.   As a minor, Plaintiff’s son had been abused by a

Catholic priest.    Id. at ¶25.   On March 22, 2014, Plaintiff

attended a demonstration at a Catholic church in Philadelphia

protesting the sexual abuse of children by Catholic priests.

Id. at ¶¶31-33.    Plaintiff’s presence at the protest was made

public when his picture was published in a Philadelphia Inquirer

                                   2
article reporting on the demonstration.    Id. at ¶34.     On March

24, 2014, Plaintiff was told by Charles Crawford, id. at ¶¶120-

125, his direct supervisor at the time, that he would be removed

from assisting the Child Predator Unit (“CPU”) in serving a

warrant.    Id. at ¶¶35, 42, 43; Def. Mot. at 6.    After being

removed from the scheduled warrant, Plaintiff performed his

usual duties as a narcotics agent.    Compl. ¶46.    “No

administrators in [Human Resources] ever inquired” into

Plaintiff’s participation in the protest, and his removal from

assisting CPU serving a warrant was “never a part of any

internal agency investigation.”    Def. Mot. at 6; Def. Ex. B at

16.   Defendant Duecker testified, however, that “sometime after

[Plaintiff’s] picture was in the paper, it was brought up by

someone, not me, [at an executive staff meeting] as a potential

issue.”    Def. Ex. I at 24-25.

      On April 3, 2014, Plaintiff was told by Defendant Duecker

that he was being investigated by the Office of Professional

Responsibility (“OPR”) and that pending the investigation

Plaintiff would be “transferred from the [OCU] to the Education

and Outreach division [of the PA OAG],” where Plaintiff “would

now be working directly for Chief Duecker.”    Def. Ex. B at 24-

25.   In the same conversation, Defendant Duecker asked Plaintiff

to surrender his duty firearm and badge.    Compl. ¶¶46-48, 50,



                                  3
53.   Plaintiff complied, turning in his gun and credentials.

Id. at ¶52; Def. Ex. B at 24-25.

      Notedly, while Plaintiff was assigned to administrative

duties in the Education and Outreach Unit, his job title

remained “Narcotics Agent II.”    Pl. Ex. B at 25.    Further,

Plaintiff was never terminated nor suspended, and he maintained

the same salary and benefits.    Id. at 8-9, 24-25.    Yet, he was

no longer eligible for overtime pay as he had been when assigned

to duties of a narcotics agent.    Id. at 25.

      On December 20, 2013, a complaint from outside the PA OAG,

originating from the Bureau of Narcotics Investigations

Philadelphia Police Department Task Force Officer, was made

against Plaintiff McIlmail and other PA OAG narcotics agents,

regarding their alleged mishandling of confidential informants

(“CIs”) and departure from OAG procedures during drug purchases.

Def. Ex. D at 12.   The outside complaint involved Plaintiff’s

practice, while working as an undercover narcotics agent, of

giving unstamped cigarettes, undocumented money, and a license

plate to CIs.   Id. at 9, 13.   An OPR investigation followed.

The OPR report, dated May 20, 2014, detailed that Plaintiff

admitted to “substandard methods of dealing with confidential

informants” and it concluded that Plaintiff had violated OAG

policy.   Id. at 13-15.



                                   4
     Simultaneously, Plaintiff was also subject to a separate

OPR investigation stemming from an outside complaint lodged on

April 22, 2014, and received by First Deputy Attorney General

(“First Deputy”) Adrian King.    Id. at 30.   This complaint

indicated “that multiple former and current OAG employees were

sending or receiving sexually explicit messages through OAG

electronic mail (email).”    Def. Ex. C at 2, 7.     In October,

2014, Plaintiff was notified that he was among the 62 OAG

employees, Def. Ex. K at 31, being investigated for possession

of inappropriate emails.    Def. Ex. B at 27.

     This OPR investigation “determined that NA McIlmail

forwarded two emails containing sexually explicit content

utilizing his OAG email account” and concluded that Plaintiff

had violated the OAG Administrative Policy.     Def. Ex. C at 3, 5.

     These were the same claims brought against Plaintiff in a

pre-disciplinary (“PDC”) hearing.     Plaintiff was notified on

October 31, 2014 that a PDC would be held on November 4, 2014,

with the purpose of reviewing the allegations against Plaintiff

that he violated sections of the OAG’s policy for Appropriate

Use of Computer Resources and to give Plaintiff an opportunity

to explain [his] actions before a final determination was made

regarding any disciplinary action.     Ex. E at 3.    The PDC took

place November 4, 2014, and both Plaintiff and his union

attorney, Lawrence Moran, attended.     Ex. D at 30.    Plaintiff

                                  5
admitted in his deposition, “I sent inappropriate pictures to

other people. . . I violated policy.”       Ex. D at 38, 49.

     At his November 4th PDC, Plaintiff was asked if he wanted

to submit a written statement, and he responded that he would

submit one.   Ex. D at 35-36.   The record shows that a specific

disciplinary action had not yet been decided at the time of

Plaintiff’s PDC, since Human Resources was waiting for Plaintiff

to submit his written statement.       Nicole Kreiser, Director of

Human Resources at the relevant time, testified that she wrote a

notation in her personnel committee notes that said, “[Redacted

name] + Mc - try to get them to resign,” Pl. Ex. C at 9,

referring to Plaintiff McIlmail.       Def. Ex. K at 35.   Yet, she

also testified that she did not recall the context of her note,

that there was no discussion of firing Plaintiff and that a 10-

day suspension for Plaintiff had been contemplated by

disciplinary personnel.   See Def. Ex. K at 34-37.

     At some time before November 7, 2014, Plaintiff learned

that other OAG employees had been terminated.       Ex. D.

Specifically, Plaintiff learned that Tom Sedor (whose

termination Plaintiff learned of through his union attorneys)

and John Palowski (who Plaintiff saw immediately after he was

terminated, with “tears in his eyes”), had been fired.

Additionally, he learned that these other employees had



                                   6
possessed nearly 200 pornographic images on their OAG email.

Def. Ex. D at 50, 51.

     Central to Plaintiff’s claims, following the November 4,

2014 disciplinary hearing, Plaintiff had conversations with his

union attorneys, Lawrence Moran and Melissa Murphy Weber.        Id.

at 39.   Plaintiff testified that Mr. Moran told him by telephone

there was a “50 percent chance” that Plaintiff would be fired,

because of “political stuff,” yet at that point acknowledging

“[he didn’t] know what’s going on here.”    Id. at 39, 40.    On

hearing this, Plaintiff attributed his possible termination to

his participation in the protest against abuse within the

Catholic church, explaining to Mr. Moran, “I can’t help but

think that this is connected with the church.”      Id. at 43.

Plaintiff testified that Mr. Moran agreed: “Yes, and [the target

on your back], it’s high up in the church.”      Id. at 53.

Plaintiff further testified that Mr. Moran told him in another

phone call that Plaintiff’s termination was a certainty: “no

ifs, ands or buts, you don’t retire, you’re getting fired,”

adding, “you’re going to lose everything. You’ll lose your

medical, everything. . . . I can’t help but think 110 percent

you got a target on your back.”   Id.   at 41.    The following day,

according to Plaintiff’s testimony, Mr. Moran told him “you

absolutely will be fired if you don’t retire. You need to retire



                                  7
if you want your medical benefits and your pension and all.”

Id. at 42.

     Plaintiff’s other attorney, Melissa Murphy Weber, echoed

Mr. Moran’s message, telling Plaintiff, “you will be fired today

if you do not resign.”    Id. at 43.   Ms. Weber offered to write a

resignation letter on Plaintiff’s behalf.     Id.

     On November 7, 2014, Plaintiff submitted a written

resignation letter stating,

     Since I have amassed the requisite amount of service time
     to receive retiree health care benefits, as well as a
     vested monthly pension payment. . . .I am pleased to
     announce my retirement from employment with OAG. . .
     .effective today, November 7, 2014. It has been my honor
     and privilege to serve the Commonwealth of Pennsylvania for
     two decades. . .

     Def. Ex. A at 2.    Notwithstanding this resignation letter,

in the instant litigation, Plaintiff claims that he “did not

retire.    I was forced out, constructively discharged.”   Def. Ex.

B at 6.

     On June 30, 2017, Plaintiff filed a Complaint in this

Court.    Doc. No. 1.   On February 26, 2018, this Court granted in

part and denied in part Defendants’ motion for partial

dismissal.    Doc. No. 10.   Counts I, II, and III of Plaintiff’s

Complaint were dismissed to the extent they included claims

against Defendants in their official capacities.     Id. at 7.   On

December 21, 2018, the parties stipulated to dismiss all claims



                                   8
against defendants William Ralston and Charles Crawford.     See

Doc. No. 21.

      Now the following claims remain at summary judgment:

Counts I and II against Defendant Duecker in his individual

capacity alleging constitutional due process and First Amendment

retaliation under 42 U.S.C. §1983; Counts IV, V, and VIII

against Defendant PA OAG and Defendant Duecker alleging reverse

race discrimination, religious discrimination, and respondeat

superior liability under Title VII and the PHRA; Count VII

against Defendant Duecker in his individual capacity, under

§955(e) of the Pennsylvania Human Relations Act (“PHRA”), for

aiding and abetting the PA OAG in age discrimination; and Count

VI against all Defendants alleging Labor Management Relations

Act (“LMRA”) violations related to a lack of process.

II.   LEGAL STANDARD

      To obtain summary judgment, a movant must show “that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”    Fed. R. Civ. P.

56(a).   Disputes about “material” facts are those that “might

affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).     A

“genuine” dispute exists if the non-movant establishes evidence

“such that a reasonable jury could return a verdict” in their

favor.   Id.   “Where the defendant is the moving party, the

                                  9
burden is on [them] to show that the plaintiff has failed to

establish one or more essential elements of her case.”    Brown v.

Aria Health, No. 17-1827, 2019 U.S. Dist. LEXIS 66266 at *9-10

(E.D. Pa. Apr. 17, 2019) (quoting Burton v. Teleflex Inc., 707

F.3d 417, 425 (3d Cir. 2013)).   Once the movant meets its

initial burden, the nonmoving party must then “go beyond the

pleadings and come forward with specific facts showing that

there is a genuine issue for trial.”     Santini v. Fuentes, 795

F.3d 410, 416 (3d Cir. 2015) (quoting Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

     “The court must review the record ‘taken as a whole.’”

Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000)

(quoting Matsushita, 475 U.S. at 587).    At summary judgment we

must view the evidence and draw all inferences “in the light

most favorable to the party opposing the motion.”    475 U.S. at

587 (quoting United States v. Diebold, Inc., 369 U.S. 654, 655

(1962)).   E.g., Horsehead Indus., Inc. v. Paramount

Communications, Inc., 258 F.3d 132, 140 (3d Cir. 2001).

     Still, the non-movant must show more than “[t]he mere

existence of a scintilla of evidence in support of [their]

position,” to defeat a motion for summary judgment.    Anderson,

477 U.S. at 252.   To survive summary judgment, the specific

facts set forth by the non-movant must require resolution “only

by a finder of fact because they may reasonably be resolved in

                                 10
favor of either party.”    Id. at 250 (citing First Nat'l Bank v.

Cities Serv. Co., 391 U.S. 253, 288-289 (1968)).

III. DISCUSSION

     A. Constructive Discharge

     Plaintiff’s constructive discharge claim is the basis for

all allegations remaining at summary judgment, except for his

retaliation claim (Count II).    See Compl. Counts I, IV, V, VI,

VII, and VIII.    To support his claim that he was coerced into

resigning from the PA OAG, Plaintiff sets forth evidence of a

series of employment actions that he argues establish that he

was constructively discharged based on racial and religious

discrimination.

     Plaintiff alleges that the following employment actions

amount to constructive discharge: First, the first workday after

his picture appeared in the Philadelphia Inquirer showing him

participating in a protest against abuse within the Catholic

church, he was notified by his immediate supervisor, Charles

Crawford, that he was being removed from assisting the CPU in

serving a warrant.    Next, approximately one week after being

removed from assisting with the CPU warrant, he was informed by

Defendant Duecker that he was being investigated by the Office

of Professional Responsibility (OPR) and that pending the

investigation he was reassigned to administrative duty in the

Education and Outreach Unit (where he was ineligible for

                                 11
overtime pay, Pl. Ex. E ¶18), and that he was required to

surrender his duty-fire arm and credentials; Defendant Duecker

added that Plaintiff would be “working directly for him,

answer[ing] only to him.”   Def. Ex. B at 24.   Plaintiff’s

reassignment to administrative duty lasted through the time of

Plaintiff’s departure on November 7, 2014.   Pl. Ex. E ¶14.

Last, Plaintiff shows evidence that during the days following

his pre-disciplinary hearing after an OPR investigation

concluded he possessed inappropriate emails, in-house counsel

for the PA OAG, attorney Erik Anderson, communicated to

Plaintiff’s union attorney, Lawrence Moran, that if Plaintiff

did not resign he would be terminated.   See Pl. Ex. A at ¶5-6.

     Defendants present two arguments for why Plaintiff’s

constructive discharge claim fails.   First, Defendants aver

there is no evidence that anyone from the PA OAG directly

“pressured [Plaintiff] to resign or told him he was going to be

terminated other than his own attorney.”   Def. Mot. at 5.

Second, Defendants argue that the question of coercion or threat

of termination aside, Plaintiff fails to raise a material

dispute as to whether the employment actions preceding his

resignation rise to the level of “intolerable work environment

such that Plaintiff had no choice but to resign.”    Id.   Instead,

Defendants assert, after two separate OPR investigations

concluded that he violated OAG policy (first by mishandling CIs,

                                12
then by exchanging sexually inappropriate emails using the OAG

email system), Plaintiff voluntarily resigned.

     The constructive-discharge doctrine contemplates a

situation in which an employer discriminates against an employee

to the point that his “working conditions become so intolerable

that a reasonable person in the employee’s position would have

felt compelled to resign.”    Pennsylvania State Police v. Suders,

542 U.S. 129, 141 (2004).    E.g., Mathis v. Christian Heating &

Air Conditioning, Inc., 158 F. Supp. 3d 317 (E.D. Pa. 2016);

Goss v. Exxon Office Systems Co., 747 F.2d 885, 888 (3d Cir.

1984).   “Intolerability” is assessed by an objective standard,

“whether a ‘reasonable person’ in the employee’s position . . .

would have had no choice but to resign.”    Connors v. Chrysler

Financial Corp., 160 F.3d 971, 976 (3d Cir. 1998)

(quoting Blistein v. St. John's College, 74 F.3d 1459, 1468 (4th

Cir. 1996)).

     When the employee resigns in the face of such

circumstances, Title VII treats that resignation as tantamount

to an actual discharge.   Suders, 542 U.S. at 142-143.    “A

plaintiff must prove first that he was discriminated against by

his employer to the point where a reasonable person in his

position would have felt compelled to resign (internal citation

omitted).   But he must also show that he actually resigned.”

Green v. Brennan, 136 S. Ct. 1769, 1776-1777 (2016).     See also

                                 13
Seeney v. Elwyn, Inc., 409 F. App'x 570, 573 (3d Cir. 2011)

(quoting Levendos v. Stern Entertainment, Inc., 860 F.2d 1227,

1230 (3d Cir. 1988)) (indicating that where Plaintiff was “not

terminated” by her employer, “to show that her resignation was

an adverse employment action taken by [her employer], she had to

show that she was forced to resign or constructively discharged

under circumstances that give rise to an inference of racial

discrimination.”).   Under Green, an employee is not required to

“come forward with proof— proof that would often be difficult to

allege plausibly— that not only was the discrimination so bad

that he had to quit, but also that his quitting was his

employer’s plan all along.”   136 S. Ct. at 1779.

     “Courts consider a number of factors in determining whether

an employee was forced to resign, including whether (1) she was

threatened with discharge; (2) she was encouraged to resign; (3)

she was demoted or suffered a reduction in pay or benefits; (4)

she was involuntarily transferred to a less desirable position;

(5) her job responsibilities were altered; and (6) she began

receiving unsatisfactory job evaluations.   See Clowes v.

Allegheny Valley Hosp., 991 F.2d 1159, 1161 (3d Cir. 1993).    See

also Colwell v. Rite Aid Corp., 602 F.3d 495, 502-03 (3d Cir.

2010); Shepherd v. Gannondale, No. 14 Civ. 8, 2014 WL 7338714,

at *15 (W.D. Pa. Dec. 22, 2014) (recognizing a constructive

discharge claim where an “employer acts in a manner so as to

                                14
have communicated to a reasonable employee that she will be

terminated, and the plaintiff employee resigns.”).

     The Third Circuit uses an “objective test in determining

whether an employee was constructively discharged from

employment: [asking] whether ‘the conduct complained of would

have the foreseeable result’” of leading a reasonable employee

facing that level of difficulty in their working conditions to

resign.   Gray v. York Newspapers, Inc., 957 F.2d 1070, 1079 (3d

Cir. 1992) (quoting Goss, 747 F.2d at 887-88).

     “An employee is protected from a calculated effort to

pressure her into resignation through the imposition of

unreasonably harsh conditions, in excess of those faced by her

co-workers.   She is not, however, guaranteed a working

environment free of stress.”   Id. at 1085.   See id. (rejecting

plaintiff’s argument that she was “induced” by her employer into

retirement where she “contemplated the offer for some 45 days,

and discussed it with her husband, daughters, friends and

attorney;” and noting that the record revealed “no suggestion,

other than [plaintiff’s] own conclusory statements, that the

company ever threatened [her] with adverse employment action if

she chose not to accept the [retirement] offer.”).

     In this case, we find a material issue as to whether

Plaintiff was threatened with termination or coerced to resign.

In Suders v. Easton the Third Circuit considered the “pattern of

                                15
conduct [by defendant employer], designed to find some way to

terminate [the plaintiff],” to be the kind of “threat”

contemplated by Clowes indicative that a constructive discharge

occurred.   Suders v. Easton, 325 F.3d 432, 446 (3d Cir. 2003).

In the context of such a “threat,” the Third Circuit emphasized

that “even if it is unclear at summary judgment whether a finder

of fact would ultimately conclude that [a plaintiff asserting

constructive discharge] had no other reasonable alternative but

to resign, the claim must be permitted to go forward if

plaintiff has “raised genuine issues of material fact relating

to her claim of constructive discharge.”   Id. at 447.

     Here, Defendants aver that “no OAG employee ever told

[Plaintiff] that he would be terminated,” citing Plaintiff’s own

admission to that effect.   Def. Mot. at 17; see Def. Ex. B at

48-49.   However, Plaintiff has produced facts establishing a

genuine dispute as to what information, if any, was communicated

to his union attorney, Lawrence Moran, by the PA OAG’s attorney,

Erik Anderson.   Mr. Moran, who represented Plaintiff in 2014

when he was employed as a Narcotics Agent, testified that

“[d]uring the two days between the [pre-disciplinary] hearing of

Tuesday, November 4th and Friday, [November 7th], I was in

communication with Eri[k] Anderson regarding Mr. McIlmail’s

possible discipline and that to be imposed on other agents.     Mr.

Anderson advised me during that period that Mr. McIlmail was all

                                16
but certain to be terminated as a result of the conduct that was

the subject of the November 4th hearing. . . .Mr. Anderson made

it clear to me that Mr. McIlmail’s best option was to retire, in

lieu of being terminated.   Based on the representation of [Mr.]

Anderson, I relayed to Mr. McIlmail the OAG’s position with

regard to the likely termination.”   Pl. Ex. A at ¶¶6-10.

     In rebuttal, Mr. Anderson, in-house counsel for the PA OAG

at the relevant time, testified that he did not recall whether

he had any conversations with Mr. Moran between the completion

of Plaintiff’s November 4, 2014, PDC, and the submission of

Plaintiff’s letter of resignation, three days later.   Pl. Ex. B

at 19-20.   Furthermore, he did “not know” if anyone from the PA

OAG “conveyed to Mr. Moran information that would give the

impression that Mr. McIlmail was going to be terminated.”     Id.

Although he did acknowledge a practice of courteous, informal

conversations with union counsel for employees of the OAG, Mr.

Anderson did not recall whether that communication would

typically take place before or after the PDCs.   Id. at 27.

Additionally, Director of Human Resources, Nicole Kreiser,

testified that she was the author of a personnel committee note

stating, “try to get [McIlmail] to resign,” Pl. Ex. C at 9, yet

could not recall the context in which she wrote the note.     Ex. K

at 34.   At the same time, she testified “the PA OAG had no

intention of terminating Plaintiff.”   Def. Ex. K at 34-37.

                                17
     Along the same lines, the record reveals a material issue

as to whether Plaintiff was coerced to resign.     Defendants

maintain that Plaintiff’s resignation was voluntary, and that

the “OAG never imposed any discipline, and therefore, never took

any ‘adverse action’ against Plaintiff for his violation of the

OAG policy.”   Def. Mot. at 16.    To this point, Mr. Crawford

recalled that Plaintiff McIlmail called him the “night before he

left. . . .and told me he’d be leaving the next day.     And I

asked him if he was sure or if he was being forced into it. And

he said it was his decision.”     Def. Ex. G at 29.   See also Def.

Ex. I at 93, Duecker Depo. (testifying that notwithstanding

having his duty-firearm and badge removed, and being

transferred. . ., and reassigned to work for Mr. Duecker,

Plaintiff was not demoted and not suspended in any way.”).

     By contrast, Plaintiff argues that his transfer was

discipline.    He testified that the requirement that he surrender

his duty-firearm and badge “felt like discipline,” Def. Ex. B at

25, and was differential treatment since the other OAG employees

who were also subject to the OPR investigation for CI

mishandling did not have their guns and badges taken away.       On

the other hand, Nicole Kreiser, Director of Human Resources at

the relevant time, testified that there had been “several

occasions” where “we have [taken away an agent’s badge if they

were under an OPR investigation],” Def. Ex. K at 17.     Still,

                                  18
Defendant Duecker conceded that when agents have had their duty-

firearm and credentials as a law enforcement officer taken away,

it “is something that they’re concerned about when they lose

it.”       Def. Ex. I at 59.

       Although “‘the law does not permit an employee's subjective

perceptions to govern a claim of constructive

discharge,” Clowes, 991 F.2d at 1162 (quoting Gray, 957 F.2d at

1083 (quoting Bristow v. Daily Press, Inc., 770 F.2d 1251, 1255

(4th Cir. 1985))), Plaintiff McIlmail has shown evidence of more

than his “subjective perception” that he might be terminated if

he did not resign.       Therefore, since “[t]he sine qua non of a

discharge case is, of course, a discharge,” Green, 136 S. Ct. at

1777 (quoting B. Lindemann, P. Grossman, & C. Weirich,

Employment Discrimination Law 21-33 (5th ed. 2012), here, where

Plaintiff has shown a genuine dispute as to facts that are

material to his constructive discharge claim, summary judgment

is denied. 1




       1
       Defendants argue that pursuant to Fed. R. Civ. P. 26(e) this Court
should not consider Mr. Moran’s affidavit, in which he testifies that an
attorney for the PA OAG communicated to him that Plaintiff would be
terminated if he did not resign, because it was not attached to the
witness list provided during discovery and was included only in
Plaintiff’s response in opposition to their motion for summary judgment.
However, Defendants will not be prejudiced by our consideration of
Plaintiff’s attorney’s affidavit since they will have an opportunity to
rebut Plaintiff’s evidence. See Def. Sur-rep., Doc. 31 at 6, n. 1.



                                    19
     B. Property Interest

     In Count I of his Complaint, Plaintiff alleges that he was

deprived of due process under the Fourteenth Amendment.   Compl.

¶¶105-108, 112- 114, 116-118.   Defendants first argue that

Plaintiff’s transfer to administrative duty (while his job title

as a narcotics agent, his salary, and his benefits remained

unchanged) did not deprive him of any constitutionally protected

property interest.   Second, Defendants argue that Plaintiff was

provided notice and an opportunity to be heard with regard to

two OPR investigations into his violation of OAG administrative

and computer policies; Defendants aver that these two OPR

investigations were the only source of “discipline” that could

have adversely affected Plaintiff’s protected property interest

in his “continued employment” as a narcotics agent.

     A plaintiff claiming a procedural due process violation

under 42 U.S.C. §1983 must “allege that (1) he was deprived of

an individual interest. . .encompassed within the Fourteenth

Amendment’s protection of ‘life, liberty, or property,’ and (2)

the procedures available to him did not provide ‘due process of

law.’”    Hill v. Borough of Kutztown, 455 F.3d 225, 234 (3d Cir.

2006) (quoting Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir.

2000)).

     A constitutionally protected property interest can arise

from a “existing rules or understandings that stem from an

                                 20
independent source such as state law,” Board of Regents v. Roth,

408 U.S. 564, 577 (1972), “or [from a] regulation or arising

from government policy or a mutually explicit understanding

between a government employer and an employee.”    Carter v.

Philadelphia, 989 F.2d 117 (3d Cir. 1993) (citing Robb v. City

of Philadelphia, 733 F.2d 286, 292 (3d Cir. 1984)).     Indeed, the

Supreme Court has noted that “‘property’ interests subject to

procedural due process protection are not limited by a few

rigid, technical forms.   Rather, ‘property’ denotes a broad

range of interests that are secured by ‘existing rules or

understandings.’”   Perry v. Sindermann, 408 U.S. 593, 92 S. Ct.

2694 (1972) (quoting Roth, 408 U.S. at 577).

     To have a property interest in a government job, a person

“must have more than a unilateral expectation of continued

employment; rather, [he] must have a legitimate entitlement to .

. . continued employment.”    Hill, 455 F.3d at 234 (quoting

Elmore v. Cleary, 399 F.3d 279, 282 (3d Cir. 2005) (citing Roth,

408 U.S. at 577 (1972))).     E.g., Donovan v. Pittston Area Sch.

Dist., 717 F. App'x 121, 123 (3d Cir. 2017).    State law

determines whether the plaintiff has a legitimate entitlement

that gives rise to procedural due process-protected property

interest in a particular government job.    Id. (citing Hill, 455

F.3d at 234 (3d Cir. 2006).    See Carter, 989 F.2d at 121 (ruling

that “[Plaintiff] must show that his alleged property right has

                                  21
such a basis in state law.”).    Furthermore, “employment

contracts that contain a ‘just cause’ provision create a

property interest in continued employment.”    Wilson v. MVM,

Inc., 475 F.3d 166, 177 (3d Cir. 2007).

     Plaintiff bases his procedural due process claim on the

theory that under his collective bargaining agreement (“CBA”),

Pl. Ex. G at 35, “while there was no written entitlement to [ ]

overtime, it was understood to be a part of the job [of a

narcotics agent].”   Pl. Opp. at 5.   Plaintiff argues that his

transfer, which made him ineligible for overtime, should be

analyzed along with the additional disputed evidence of

communications between attorney Anderson and attorney Moran.      In

turn, he argues that when viewed collectively, this evidence

amounts to a constructive discharge for which he was not

provided due process.   As we described, see supra Part A,

Plaintiff has established facts showing a genuine dispute as to

whether he was constructively discharged.

     To obtain summary judgment on Plaintiff’s procedural due

process claim, Defendants’ motion addresses each alleged

employment action separately, arguing that when viewed

piecemeal, Plaintiff either had no protected property interest,

or was given proper process.    First, Defendants argue that

Plaintiff’s transfer to administrative duties was a change in

the “terms and conditions of employment,” Ferraro v. City of

                                 22
Long Branch, 23 F.3d 803, 806 (3d Cir. 1994), and without

evidence of formal demotion, suspension, or termination, does

not create a property interest in continued employment;

especially here, where Plaintiff’s permanent job title

(Narcotics Agent II), salary, and benefits never changed.

Similarly, Defendants aver that the requirement that Plaintiff

turn over his gun and credentials was neither discipline nor a

demotion, and accordingly required no process.        Third,

Defendants assert that the reason for their decision to transfer

Plaintiff to an administrative position and to require him to

surrender his gun and badge was that OPR was investigating him

for alleged mishandling of Confidential Informants (“CIs”).         See

Def. Mot. at 10. 2

       From Defendants’ angle on the facts, Mr. McIlmail’s

transfer to administrative duties was not a “demotion,” 3 so his

receipt of notice of a pending OPR satisfied any process he was

due.       Def. Ex. B 24-25.


       2
       Notably, however, the record reveals an email from George Moore, a
Human Resources Department staff member, putting forth a different
explanation: “the concern that caused us to take [Plaintiff’s] weapon and
credential was that he just lost his son to a drug overdose and that he
may not be mentally stable)[.]” Def. Ex. H at 3.
      3 We recognize that Donovan noted that the Third Circuit has “held

in similar contexts that a public employee is not deprived of a
constitutionally-protected interest when the employee is not terminated
but instead transferred or assigned different, even less desirable, job
responsibilities.” Donovan v. Pittston Area Sch. Dist., 717 F. App'x 121,
124 (3d Cir. 2017). We add, however, that the Donovan Court allowed that
it would be possible to “consider [a Plaintiff’s] reassignment to be a
‘demotion’—notwithstanding the lack of change in her salary or benefits.”
717 F. App'x at 125.

                                   23
      However, here Plaintiff has presented evidence of more than

a single reassignment.   Compare with Ferraro v. City of Long

Branch, 23 F.3d 803, 805-806 (3d Cir. 1994) (finding that a

“change in [plaintiff’s] work assignment . . . did not rise to a

level of wrongdoing constituting a constructive discharge.”).

The Ferraro Court was wary that “if we considered that a mere

change in work assignment deprived an employee of a property

interest, as a practical matter we would be federalizing routine

employment decisions.”   Id. 23 F.3d at 806.   However, where

there is a material issue as to whether Defendants’ counsel

communicated to Plaintiff’s counsel, between Plaintiff’s PDC and

his resignation, that he would be terminated, Plaintiff has

established evidence beyond “a mere change in work assignment.”

Id.   Therefore, Defendants’ motion for summary judgment on

plaintiff’s procedural due process claim is denied.

      C. Retaliation for Protected Speech

      In Count II of his Complaint, Plaintiff alleged that Mr.

Ralston and Mr. Crawford, OAG employees in his chain of command

in March, 2014, retaliated against him for participating in the

church protest by removing Plaintiff from assisting the Child

Predator Unit from serving a warrant.   Compl. ¶¶120-126.   These

allegations against Mr. Ralston and Mr. Crawford have been

dismissed.   See Stip., Doc. No. 21.



                                24
     We now turn to the remaining allegation of retaliation for

First Amendment-protected speech, under 42 U.S.C. §1983, based

on Defendant Duecker’s informing Plaintiff that he was

reassigned to administrative desk duty and requiring him to turn

in his gun and badge, after Plaintiff’s picture at the protest

was published in the Philadelphia Inquirer and mentioned at an

executive meeting that Mr. Duecker attended.   Compl. ¶¶129-130.

     A plaintiff claiming retaliation under 42 U.S.C §1983

pursuant to First Amendment-protected speech “must show (1) that

they engaged in a protected activity, (2) that defendants’

retaliatory action was sufficient to deter a person of ordinary

firmness from exercising his or her rights, and (3) that there

was a causal connection between the protected activity and the

retaliatory action.”   Lauren W. v. DeFlaminis, 480 F.3d 259, 267

(3d Cir. 2007).   “A court must be diligent in enforcing these

causation requirements because otherwise a public actor

cognizant of the possibility that litigation might be filed

against him, particularly in his individual capacity, could be

chilled from taking action that he deemed appropriate and, in

fact, was appropriate.”   Id.

     “The second step in the retaliation analysis requires the

plaintiff to show that his protected speech was a substantial or

motivating factor in an alleged retaliatory action. . . .[T]his

step embraces two distinct inquiries: ‘did the defendants take

                                25
an action adverse to the public employee, and, if so, was the

motivation for the action to retaliate against the employee for

the protected activity.’”   Schneck v. Saucon Valley Sch. Dist.,

340 F. Supp. 2d 558, 568 (E.D. Pa. 2004) (quoting Merkle v.

Upper Dublin Sch. Dist., 211 F.3d 782, 800 n.3 (3d Cir. 2000)).

     “To establish the requisite causal connection a plaintiff

usually must prove either (1) an unusually suggestive temporal

proximity between the protected activity and the allegedly

retaliatory action, or (2) a pattern of antagonism coupled with

timing to establish a causal link.”   Lauren W., 480 F.3d at 267

(citing Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503-04 (3d

Cir. 1997)).

     If the Plaintiff establishes a prima facie retaliation

claim, the burden shifts to the defendant employer to articulate

“any legitimate reason” for its adverse employment action.

Krouse, 126 F.3d at 500 (quoting Woodson v. Scott Paper Co., 109

F.3d 913, 920 (3d Cir. 1997)).   Then, “if the employer satisfies

its burden, the plaintiff must be able to convince the

factfinder both that the employer’s proffered explanation was

false, and that retaliation was the real reason for the adverse

employment action.”   Id. at 500, 501.   “The plaintiff must prove

that retaliatory animus played a role in the employer’s

decision-making process and that it had a determinative effect



                                 26
on the outcome. . . .    The burden of proof remains at all times

with the plaintiff.”    Id. (citing Woodson, 109 F.3d at 932.

     Here, Defendants do not dispute that “attending the protest

against the [C]atholic [C]hurch on the Plaintiff’s free-time is

protected speech.”   Def. Mot. at 11.   Instead, Defendants argue

first, that the reassignment of Plaintiff to administrative duty

and the requirement he turn in his gun and badge pending two OPR

investigations, were not retaliatory adverse employment actions;

and second, that Plaintiff has failed to establish a causal

connection between these actions and his protected speech.

     The record does not show a material issue as to whether

Defendant Duecker’s actions were “retaliation sufficient to

deter a person of ordinary firmness from exercising his or her

rights.”   Lauren W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir.

2007).   Indeed, Defendant Duecker testified that he did not

decide to reassign Plaintiff or to require Plaintiff to

surrender his gun and badge; he merely informed Plaintiff of

those changes after someone in Mr. Duecker’s chain of command

told him “that this was the direction from Harrisburg.”    Def.

Ex. I at 31; Def. Ex. H at 2.    Plaintiff has not set forth any

evidence that Defendant Duecker’s actions (which fell short of

demotion, suspension, or termination) were retaliatory.

     Next, we find that the record does not show a material

issue as to “a causal connection between the protected activity

                                 27
and the retaliatory action.”   Lauren W. v. DeFlaminis, 480 F.3d

259, 267 (3d Cir. 2007).   Plaintiff points to Defendant

Duecker’s testimony that he was present at an executive meeting

at which Plaintiff’s attendance at the protest was mentioned:

“it was brought up by someone, not me, in Harrisburg as a

potential issue.   I don’t remember who brought it up at a staff

meeting.   And we could have, you know, peripherally discussed it

at that point.   But I don’t recall.” Def. Ex. I a 24-25.

Corroborating this testimony, Mr. Crawford testified that he

knew no one above him in the chain of command who ever mentioned

they wanted discipline for Plaintiff’s participation in the

church demonstration, and that Defendant Duecker never indicated

to him anything about Plaintiff protesting.    Def. Ex. G at 45.

Plaintiff also testified that he was “never investigated [by

OPR] for participating in the protest. . . in Philadelphia

regarding the child abuse [by] Catholic priests,” and that he

never received notice that his participation in the protest

violated any OAG policy.   Def. Ex. B at 13.

       Notably, Defendant Duecker eventually advocated for

Plaintiff’s return to duties as a narcotics agent– “NA 2

McIlmail has a significant role in an ongoing strategic case and

his transfer to BNI Region 2 is very important.”    Def. Ex. H at

7.   Furthermore, email correspondence indicates that it was not

Defendant Duecker, but Human Resources, who advised that “no

                                28
action be taken upon [Plaintiff’s request to be transferred out

of Education and Outreach] pending HR matters that should be

resolved first.”   Def. Ex H at 6.

     Finally, the investigation into Mr. McIlmail’s mishandling

of CIs was based on a complaint lodged with OPR three months

before Plaintiff was pictured in the newspaper attending a

demonstration against sex abuse by Catholic Priests.   Def. Ex. B

at 19-20.   See Krouse, 126 F.3d at 503 (holding that “[e]ven if

timing alone could ever be sufficient to establish a causal

link, we believe that the timing of the alleged retaliatory

action must be ‘unusually suggestive’ of retaliatory motive

before a causal link will be inferred.”).   Compare the three-

month interlude here with Jalil v. Avdel Corp., 873 F.2d 701,

708 (3d Cir. 1989) (finding a causal link between discharge and

retaliatory motive justified where “discharge followed rapidly,

only two days later, upon [employer]’s receipt of notice of

[Plaintiff]’s EEOC claim.”).

     Thus, in this case, where Plaintiff has failed to produce

more than a “mere scintilla” of evidence to support his

retaliation claim against Defendant Duecker, summary judgment is

granted for Defendants on Count II of Plaintiff’s complaint.




                                29
D. Discriminatory Discharge

       1. Reverse Race Discrimination

       In Count IV of his complaint, Plaintiff brings a reverse

race discrimination claim against Defendants under Title VII and

the Pennsylvania Human Relations Act (“PHRA”).    Compl. ¶¶140-

145.    At summary judgment, Defendants argue first, that

Plaintiff was not constructively discharged; second, that he

cannot make out a prima facie case of discrimination; and third,

that even if he could establish he was constructively

discharged, the OPR investigations into his violations of OAG

policy provide a legitimate, non-discriminatory explanation.

       “Pennsylvania courts have interpreted the PHRA

interchangeably with Title VII,” therefore the analysis under

both statutes is the same.    Boles v. City of Philadelphia Water

Dept., 2010 WL 2044473 at *1 n.2 (E.D. Pa. 2010).    E.g., Mathis

v. Christian Heating & Air Conditioning, Inc., 158 F. Supp. 3d

317, 328-329 (E.D. Pa. 2016).    Without “direct evidence of

racial discrimination,” Title VII discrimination claims are

analyzed within the McDonnell Douglas “burden shifting

framework.”    Jakimowicz v. City of Philadelphia, 2010 WL 2649890

at *3 (E.D. Pa. 2010) (citing McDonnell Douglas Corp. v. Green,

411 U.S. 792, 793 (1973)).    See id. (citing Iadimarco v.

Runyon, 190 F.3d 151, 157 (3d Cir. 1999) for the proposition

that the burden-shifting test allows claims “where circumstances

                                 30
are such that common sense and social context suggest that

discrimination has occurred,” yet without direct proof of it).

     A successful discrimination claim under Title VII, requires

that “the plaintiff . . . first establish a prima facie case of

race discrimination by a preponderance of the evidence.     [To do

so] the plaintiff must prove that (1) he is a member of a

protected minority; (2) he was qualified for the position in

question; (3) despite his qualifications, he suffered an adverse

employment action; (4) under circumstances that give rise to an

inference of unlawful discrimination.”   Id. at *3.   If the

plaintiff establishes a prima facie case, the burden shifts to

defendants to “articulate some legitimate, nondiscriminatory

reason” for the adverse employment action.    McDonnell Douglas

Corp., 411 U.S. at 802–03.    Last, the plaintiff has an

opportunity to “prove by a preponderance of the evidence that

[defendants’] legitimate reasons. . .were. . .pretext for

discrimination.”   Jakimowicz, 2010 WL 2649890 at *3 (quoting

Jones v. School Dist. Of Philadelphia, 198 F.3d 403, 410 (3d

Cir. 1999)).   “[I]n the context of ‘reverse discrimination’

[plaintiff must only] present sufficient evidence to allow a

fact finder to conclude that the employer is treating some

people less favorably than others based upon a trait that is

protected under Title VII.”   Iadimarco, 190 F.3d at 161.



                                 31
     Where the alleged discriminatory adverse employment action

is a constructive discharge, the Third Circuit has applied the

objective test set forth in Goss.     “No finding of a specific

intent on the part of the employer to bring about a discharge is

required for the application of the constructive discharge

doctrine.    A plaintiff-employee may prevail on a claim of

constructive discharge by establishing that “the conduct

complained of would have the foreseeable result that working

conditions would be so unpleasant or difficult that a reasonable

person in the employee's shoes would resign.”     Suders v. Easton,

325 F.3d at 444 (quoting Goss, 747 F.2d at 887-88).

     Plaintiff alleges that Defendants Duecker and PA OAG

constructively discharged him on account of his race (Caucasian)

Compl. ¶¶143-145.    To support this claim, he alleges that “prior

to his constructive discharge, [he] heard the individual

defendant[] [Duecker] make statements that evidenced [his]

desire to reduce the number of white male employees in the [PA]

OAG and to diversify the office.”     Id. at ¶¶141, 143.

     In rebuttal, Defendants first argue that Plaintiff’s prima

facie discrimination claim fails because no OAG employees were

“treated more favorably.”    Def. Mot. at 14.   See Iadimarco, 190

F.3d at 161.    Defendants try to isolate the OPR investigations

as the only indicia of allegedly actionable adverse employment

actions.    But this isolated approach ignores Plaintiff’s

                                 32
argument that the larger context of employment actions

contributed to a constructive discharge motivated by race.    “The

prima facie case method established in McDonnell Douglas was

never intended to be rigid, mechanized, or ritualistic.     Rather,

it is merely a sensible, orderly way to evaluate the evidence in

light of common experience as it bears on the critical question

of discrimination.”   Id. at 162 (quoting U.S. Postal Service Bd.

of Governors v. Aikens, 460 U.S. 711 at 715 (1983)).     In this

case, Defendants would have us analyze whether Plaintiff

McIlmail was “treated less favorably” than other OAG employees

by comparing how the Defendants disciplined other employees who

were also subject to the OPR investigation into exchanging

inappropriate emails on the OAG computer system.

     However, where Plaintiff has shown a material dispute as to

constructive discharge, a proper comparator analysis would

depend on how similarly situated employees were treated after

constructive discharge, not after OPR investigations into email

use alone.   Therefore, we are unpersuaded by Defendants’

Iadimarco argument, and we find that the dispute as to whether

Plaintiff McIlmail was constructively discharged is material to

his discriminatory discharge claim.

     Second, Defendants argue that an alleged “stray remark” by

Defendant Duecker, if it was made, expressing his intent to “get

rid of” “old white guys,” Ex. L, is not actionable because Mr.

                                33
Duecker was a “non-decision maker,” Def. Mot. at 15, “outside of

the decision making chain,” Walden v. Georgia Pacific Corp., 126

F.3d 506, 521 (3rd Cir. 1997), and therefore he was not acting

as an “agent” of the PA OAG.      However, we find a material

dispute as to whether Mr. Duecker made the comment and to his

authority.

     First, Defendant Duecker denies ever stating “in the

presence of any OAG employees that he wanted to get rid of old

white guys.”   Def. Ex. I at 79-80.       Patrick Mangold, an OAG

employee in the Gun Violence Task Force during the relevant time

testified that he did not recall Defendant Duecker making any

statements relating to removing white males from the PA OAG.

Pl. Ex. E at 19. 4   On the other hand, Nicole Kreiser testified

that she read in the EEO Complaints filed by other OAG employees

that “Jonathan Duecker had said he wanted to get rid of the old

white guys [at the OAG].”     Def. Ex. K at 40.     And Plaintiff

alleges he heard other employees say Duecker made the comment.

     Second, the record reveals a morass of facts that create a

material dispute as to Defendant Duecker’s disciplinary

authority--both as to whether he served as Plaintiff’s

supervisor and whether he had input into disciplinary decisions.

Defendants concede that “OAG narcotics agents fall under the


4 (Mr. Mangold’s recollection that Mr. Duecker made comments about
removing “old guys and put[ting] younger guys in” was allegedly made in
2016, after Plaintiff left the OAG). See Pl. Ex. E at 21.

                                   34
Bureau of Narcotics Investigation (“BNI”)” Def. Mot. at 15 n. 5.

Defendant Duecker himself testified that Plaintiff McIlmail was

in his chain of command since Plaintiff was a narcotics agent

and Mr. Duecker was “head of [BNI].”   Def. Ex. I at 11.   Yet,

Defendants argue that since “Plaintiff and three other narcotics

agents were all assigned to the Organized Crime Unit within the

division of BCI,” Mr. Duecker was not Plaintiff’s supervisor.

Def. Mot. at 15.   Plaintiff, on the other hand, testified that

at the time he learned he was transferred, “Jonathan Duecker, .

. . was acting as my supervisor above my two direct supervisors,

William Ralston and Charles Crawford.”   Pl. Ex. F at 2.

Defendant Duecker himself testified that during Plaintiff’s

reassignment “[Plaintiff] would report to me working for BNIDC,

the drug control part, supporting education and outreach.”    Def.

Ex. I at 93.

     Notwithstanding that testimony, the crux of Defendants’

argument is that only the First Deputy Attorney General (“First

Deputy”) had authority to terminate an OAG employee.   See Def.

Ex. K at 11-12; Def. Ex. I at 15-16.   However, the record shows

that OAG employees other than the First Deputy AG, including

Human Resources Director Nicole Kreiser, George Moore (a member

of Kreiser’s staff), Def. Ex. K at 8-9, attorney for the PA OAG

Erik Anderson, and, in certain cases, Defendant Duecker, had

input into disciplinary decisions.   See Def. Ex. I at 14, Def.

                                35
Duecker Depo. (testifying that he did have “input” into

disciplinary decisions at the agent level, “if there was an

issue with a particular employee. . .whether I was an advocate

[f]or him or her or had knowledge that would either mitigate or

argue for his termination or discipline for that matter.”).     And

Charles Crawford testified that Mr. Duecker would have had

“input into what went on in [the] building [where Mr. Crawford

and Mr. McIlmail worked] that had an effect on [him]” because

“[Duecker] was a Special Agent in Charge, which was a rank above

[Mr. Crawford].”     Def. Ex. G at 13.   “[Duecker] was in charge of

me.”    Id. at 19.   Adding to the confusion in the record over his

supervisory authority, Defendant Duecker testified that neither

Mr. Crawford nor Mr. Ralston were in his chain of command.     Def.

Ex. I at 14.

       This conflicting testimony raises a genuine dispute as to

whether Plaintiff’s race factored into an alleged constructive

discharge.    Accordingly, summary judgment on Count IV is denied.

       2. Religious Discrimination

       Plaintiff alleges that Defendant Duecker’s action of

informing Plaintiff that he would be assigned to administrative

duties on account of a pending OPR investigation and his request

that Plaintiff surrender his duty-firearm and badge was

differential treatment as a “result of Plaintiff’s religious

beliefs and practices,” Compl. ¶¶150-151, amounting to

                                  36
discriminatory constructive discharge.   Defendants concede that

Plaintiff is a member of a protected class (Roman Catholic) and

was qualified for his position as a Narcotics Agent II.”   Def.

Mot. at 20.   Yet, Defendants argue that Plaintiff has failed to

show an adverse employment action or evidence to support an

inference of discrimination.

     The McDonnell Douglas burden-shifting analysis applies to

Plaintiff’s religious discrimination claim under Title VII.

Oakley v. Orthopaedic Associates of Allentown, Ltd., 742 F.

Supp. 2d 601, 608 (E.D. Pa. 2010).   “Under [Title VII], it is

unlawful for an employer to ‘discharge . . . or otherwise to

discriminate against any individual with respect to his

compensation, terms, conditions or privileges of employment,

because of . . . religion.’”   Id. (quoting 42 U.S.C. § 2000e-

2(a)(1)).   To set forth a prima facie case of religious-based

discrimination, Plaintiff must establish he is a “member of a

protected class [Roman Catholic]; [he] was qualified to hold

[his] position; [he] suffered an adverse employment action; and

a similarly situated person outside of the protected class was

treated more favorably, or the circumstances of the adverse

action give rise to the inference of discrimination.”   Id.

(citing Jones, 198 F.3d at 411).

     As discussed supra, there is a material issue as to whether

Plaintiff suffered a constructive discharge, an element of his

                                37
prima facie religious discrimination case.        Accordingly, summary

judgment on Plaintiff’s religious discrimination claim in Count

V is denied.

      E. LMRA Process

      Count VI of Plaintiff’s complaint alleges that Defendant PA

OAG and Defendant Duecker violated the Labor Management

Relations Act (LMRA) Section 301(a), 29 U.S.C. §185(a), by

depriving Plaintiff of proper process under his CBA prior to his

constructive discharge. 5     See Compl. ¶¶153-159; Pl. Opp. at 13-

14.   Defendants argue that this Court lacks subject matter

jurisdiction over the State or its agents, as they are exempted

from the definition of “employer” under 29 U.S.C.S. § 152(2).

      Under the LMRA, “the term ‘employer’ includes any person

acting as an agent of an employer, directly or indirectly, but

shall not include the United States or any wholly owned

Government corporation, . . . or any State or political

subdivision thereof. . . .”      Id.    “When acting within the scope

of his supervisory authority, a supervisor is [ ] an agent [of

an employer].”    Se. Crescent Shipping Co. v. NLRB, 194 F.3d 527,

530 (4th Cir. 1999).     The NLRA defines “supervisor” as “any

individual having authority, in the interest of the employer, to


5 As discussed supra, Plaintiff argues that he was constructively
discharged based on a series of actions taken by his employer that created
objectively “intolerable working conditions,” and culminated in Plaintiff
being “coerced” to resign. See Pa. State Police v. Suders, 542 U.S. 129,
124 S. Ct. 2342 (2004).

                                   38
hire, transfer, suspend, lay off, recall, promote, discharge,

assign, reward, or discipline other employees … [if] the

exercise of such authority is not of a merely routine or

clerical nature, but requires the use of independent judgment.”

29 U.S.C. § 152(11).   “Thus, to be deemed a statutory

supervisor, an individual must: 1) engage in one or more of the

types of conduct enumerated in section 2(11), and 2) do so “in

the interest of the employer.”    194 F.3d at 530 (quoting id.).

     The parties do not dispute that Defendant PA OAG is not an

“employer” under the LMRA.    See Pl. Opp. at 14.   However,

Plaintiff argues that Defendant Duecker remains subject to

liability as a “person acting as an agent of [the PA OAG,] an

employer.”   29 U.S.C. §152(2).   Not so.   The LMRA only applies

to “suits for violation of contracts between an employer and a

labor organization . . . .”    29 U.S.C. §185(a).   Therefore, if a

party is neither an “employer” nor a “labor organization,” (as

defined by the statute), it cannot be subject to LMRA liability.

As such, Defendant Duecker cannot be sued as “an agent of” an

entity (the PA OAG) that the LMRA exempts from suit.     Thus,

summary judgment is granted for Defendants on Count VI.

     F. PHRA Aider and Abettor Liability

     Plaintiff alleges in Count VII of his Complaint that

Defendant Duecker violated the Pennsylvania Human Relations Act

by aiding and abetting Defendant OAG’s discriminatory employment

                                  39
action.   See Pl. Opp. at 14-15.    First, Defendants contend that

Defendant Duecker was not Plaintiff’s supervisor, and therefore

not liable for aiding and abetting liability.      Second,

Defendants argue that there was no constructive discharge, so

even if Mr. Duecker is a proper Defendant, Plaintiff’s PHRA

claim cannot survive without a requisite “primary violation.”

     For Plaintiff to establish a primary violation of the PHRA

he must show an “unlawful discriminatory practice.”      43 Pa.

Stat. Ann. § 955.   The statute prohibits “any employer because

of [ ] race, color, religious creed. . . to bar or to discharge

from employment such individual . . . or to otherwise

discriminate against such individual. . . with respect to

compensation, hire, tenure, terms, conditions or privileges of

employment or contract, if the individual is the best able and

most competent to perform the services required.”      §955(a).   The

statute further protects employees from “any person” found “to

aid, abet, . . . the doing of any act declared. . . to be an

unlawful discriminatory practice.”      §955(e).

     The PHRA is “generally applied in accordance with Title

VII,” which exposes only employers to liability while exempting

individual employees, however, “an individual supervisory

employee can be held liable under an aiding and

abetting/accomplice liability theory pursuant to §955(e) for his

own direct acts of discrimination or for his failure to take

                                   40
action to prevent further discrimination by an employee under

supervision.”   Davis v. Levy, Angstreich, Finney, Baldante,

Rubenstein & Coren, P.C., 20 F. Supp. 2d 885, 887 (E.D. Pa.

1998) (citing Dici v. Pennsylvania, 91 F.3d 542, 552 (3d Cir.

1996) (quoting Joyner, J., Davis v. Sheraton Soc'y Hill Hotel,

907 F. Supp. 896 (E.D. Pa. 1995))).   See also Brzozowski v. Pa.

Tpk. Comm'n, 165 F. Supp. 3d 251, 263 (E.D. Pa. 2016).   An

individual employee may be exposed to liability under the aider

and abettor provision only if he acts in a supervisory role

because “only supervisors can share the discriminatory purpose

and intent of the employer. . .required for aiding and

abetting.’”   Id. (quoting Holocheck v. Luzerne Cty. Head Start,

Inc., 385 F. Supp. 2d 491, 497 (M.D. Pa. 2005)).

     Even if an individual employee is a supervisor for purposes

of aiding and abetting liability under the PHRA, the Plaintiff

must show a “primary violation” by the employer.   Id.

“Individual defendants cannot . . . be liable for violations

of [§]955(e) if there is no primary violation of the PHRA.”

Elmarakaby v. Wyeth Pharm., Inc., No. 09-1784, 2015 U.S. Dist.

LEXIS 41300 at *25 (E.D. Pa. Mar. 30, 2015).

     So, considering that “[t]he distinction between a

supervisor and a co-employee is determinative on the matter of

whether a PHRA claim for aiding and abetting discrimination may

be brought against an individual defendant,” the dispute as to

                                41
Defendant Duecker’s supervisory authority is material.

Brzozowski, 165 F. Supp. 3d at 263.   Additionally, there is a

material issue as to whether Defendant PA OAG committed a

primary violation of the PHRA, i.e., a discriminatory

constructive discharge.   For these reasons, summary judgment on

Plaintiff’s PHRA claim is denied.

      G. Respondeat Superior Liability

      Finally, Plaintiff alleges that Defendant PA OAG is liable

through the doctrine of respondeat superior for the actions of

its agent, Defendant Duecker, because as the employer, it

“should have known of the unlawful employment actions being

taken. . . but neither stopped [it] nor acted to prevent it. . .

instead, it ratified the unlawful actions. . .   and took adverse

action . . .” by constructive discharge.   Compl. ¶¶168-170.

Where the constructive discharge and Defendant Duecker’s

supervisory status are in dispute, summary judgment on Count

VIII of Plaintiff’s Complaint is denied.

IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Summary

Judgment is GRANTED in part and DENIED in part.    An appropriate

Order will follow.




                                42
